Citation Nr: 1615181	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-47 304	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for headaches.

2. Entitlement to service connection for degenerative disc disease of the cervical spine (cervical spine disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel

INTRODUCTION

The Veteran completed active duty service from June 1977 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
May 2009 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in St Petersburg, Florida, in which the Veteran was granted service connection for headaches and assigned an initial 10 percent rating.  That decision also denied the Veteran service connection for his a cervical spine disability.

In May 2011, the Veteran testified at a Travel Board hearing that was chaired by the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims file.

This case was remanded for additional development to the Agency of Original Jurisdiction (AOJ) in a July 2013 decision.  The case is now again before the Board for review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, due to the reasons that follow, a remand is required.  Although the Board regrets this delay, it is necessary to ensure the Veteran is afforded approriate adjudicatory assistance in pursuit of his claim.

I.  Initial Rating for Headaches 

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA's has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Part of VA's duty to assist includes the procurement of, or the provision of assistance to the claimant in the procurement of service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, pursuant to McLendon v. Nicholson, when required to adequately adjudicate a claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Moreover, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  

Here, consistent with the July 2013 Board remand decision a VA examination assessing the severity of the Veteran's headaches was completed in August 2013, with another VA examination in July 2015.  Diagnostic Code 8100 rates migraines and headaches on the basis of frequency of "prostrating attacks." 38 C.F.R. § 4.124a (2015).  Although both these examinations indicated that the Veteran does not have any "characteristic prostrating attacks of headache pain," the Veteran contends on his November 2009 Form 9 that he suffers "prostrating attacks" several times a week.  Moreover, the Veteran indicated that he has "prostrating attacks" at his May 2011 Board hearing.  Neither the Veteran nor the VA examiners provide any context for what headache symptoms constitute "prostrating attacks," and the frequency of the Veteran's headaches is unclear.  However, at the August 2013 VA examination the Veteran reported that his headaches were constant and never go away, but at the July 2015 VA examination he indicated that his headaches "happen more often than [he] would like," and reported having a headache one week prior.

The rating criteria do not define "prostrating."  See id.  However, "prostration" is medically defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  Accordingly, because the Veteran's lay testimony consistently conflicts with what is reported by the August 2013 and July 2015 VA examiners, and it is unclear to the Board whether the Veteran is competent to report that his headache symptoms constitute "prostrating attacks," an addendum opinion must be procured to clarify more specifically what the Veteran's headaches symptoms are, and whether those symptoms are of such severity that they medically constitute "prostrating attacks."  Accordingly, a remand is required for clarification of the severity of the Veteran's symptoms.

II. Service Connection for Cervical Spine Disability

Generally, to establish service connection for the claimed disorder on a direct basis, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Additionally, certain diseases and conditions are exempt from the third element of service connection, and no nexus showing is required.  See e.g., 38 C.F.R. § 3.317.

Here, at his May 2011 hearing the Veteran contended that his cervical spine disability resulted from a motor-vehicle accident that occurred in 1985 during service.  Board Hr'g Tr. 17-18.  The Veteran is already service connected for right upper trapezius muscle spasm and tension headaches secondary to right trapezius muscle spasm in connection with the 1985 motor-vehicle accident.  The trapezius muscle is involved in the "spinous processes of the seventh cervical and all thoracic vertebrae" near the occipital bone.  See Dorland's Illustrated Medical Dictionary, 1212 (32nd ed. 2012).  On his December 2008 benefit application the Veteran indicates that he has had cervical spine pain since the motor-vehicle accident, and reports that he received treatment from VA for all of these conditions.

However, according to December 2004 VA treatment records, prior to seeking treatment through VA for his cervical spine condition, the Veteran reports he was diagnosed with "enlarged discs" of the cervical spine by a private physician.  October 2005 VA treatment records note "disc narrowing" and "degenerative changes" of the cervical spine, with a later diagnosis of degenerative disc disease.  The Veteran was later provisionally diagnosed with cervical disc disease in February 2006 and was formally diagnosed with degenerative disc disease in June 2008.  A private treatment record from May 2003 by Dr. K. M. indicates that the Veteran had been informed that he had disc degenerative of the C5/C6 portion of the cervical spine around 2001 by another physician.

A review of the Veteran's August 2013 examination reveals that the examiner opined that it was less likely than not that the Veteran's cervical spine disability was related to service.  Much of the rationale provided for this opinion was based on the commonness of degenerative changes due to age and the Veteran's current age, the lack of evidence that whiplash causes degenerative changes later in life, and the lack of onset of symptoms until several years after the motor-vehicle accident occurred.  As such, given the evidence in the claims file suggesting there are outstanding medical records documenting an earlier onset of degenerative changes in the cervical spine, remand of the claim is required to afford the Veteran the opportunity to either submit these outstanding records, or authorize VA to collect these outstanding private treatment records on his behalf.

Accordingly, the case is REMANDED for the following action:

1. 1. Provide the Veteran with a release form for any outstanding private medical records pertinent to his cervical spine disability.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Return the Veteran's claims file to the examiner who conducted the July 2015 headache examination so an addendum examination may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the AOJ or the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's lay statement on his November 2009 Form 9.

ii. The Veteran's May 2011 Board hearing transcript.

b. In assessing the severity of the Veteran's headaches the examiner should specifically indicate the frequency of the Veteran's headaches, and whether those symptoms result in "exhaustion or powerlessness."

c. In reporting the existence and frequency of any "characteristic prostrating attacks," the examiner should indicate what, if any of the Veteran's headache symptoms constitute "characteristic prostrating attacks."  If none of the Veteran's symptoms rise to the level of "characteristic prostrating attacks" the examiner should so state.

3. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




